

113 HRES 433 IH: Expressing the sense of the House of Representatives regarding the practice of using gas chambers to euthanize stray cats and dogs.
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 433IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Barletta submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONExpressing the sense of the House of Representatives regarding the practice of using gas chambers to euthanize stray cats and dogs.Whereas approximately 3,400,000 animals are euthanized in the United States each year;Whereas approximately three percent of all cats and dogs in the United States are euthanized in gas chambers each year;Whereas 23 States have banned the use of gas chambers to euthanize animals;Whereas several States are currently considering legislation banning the use of gas chambers to euthanize animals;Whereas the American Veterinary Medical Association does not consider euthanasia through the use of gas chambers an unconditionally acceptable method of euthanasia;Whereas gas chambers cause stress in dogs and cats and cannot guarantee a humane death especially for ill, young, or old dogs and cats;Whereas gas chambers pose great dangers of significant psychological and physical harm to staff and volunteers in shelters, including bites and scratches while transporting animals and injuries from leaks or misuse of noxious gasses;Whereas euthanasia by injection has been proven to be more safe, cost effective, and humane in numerous studies;Whereas many cats and dogs run away from their owners each year; andWhereas many lost cats and dogs with owners are among those euthanized in gas chambers each year: Now, therefore, be itThat the House of Representatives expresses its dissatisfaction that the practice of using gas chambers to euthanize stray cats and dogs continues in the United States in the 21st century.